Citation Nr: 1744793	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1982 to September 1982 and on active duty July 1986 and March 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In her July 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, a February 2017 letter from the Veteran's representative noted that she wished to withdraw her request for the hearing scheduled for February 15, 2017.  Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a dental condition, a cervical spine disorder, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1999 decision, the Board denied service connection for a right shoulder disorder.  The Veteran did not appeal that decision, file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

2.  The evidence received since the August 1999 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision denying service connection for a right shoulder condition is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2016).

2.  The evidence received since the August 1999 Board decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received).

In an August 1999 decision, the Board denied service connection for arthritis of the shoulders.  In that decision, the Board observed that, although the Veteran complained of pain in the shoulders, a diagnosis of a specific disease, disability, or condition was not given.  In other words, objective findings indicative of a chronic disability or condition were not found.  The Veteran did not appeal that decision, file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.  As such, the August 1999 Board decision became final. 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

At the time of the August 1999 Board decision, the evidence of record included the Veteran's service treatment records, VA treatment records, a VA examination report, and statements from the Veteran.

The evidence received since the August 1999 Board decision includes an August 2010 VA examination report that notes a diagnosis of a right shoulder strain.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the Board, relates to an unestablished fact necessary to substantiate the claim (a current disorder), and could reasonably substantiate the claim was it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a right shoulder disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened.  


REMAND

The Veteran was afforded VA examinations in August 2010 to evaluate her right shoulder and cervical spine disorders.  The examiner diagnosed the Veteran with a right shoulder strain and cervical spine degenerative disc disease.  However, the examiner concluded that he could not resolve the issues without resorting to mere speculation.   

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed right shoulder and cervical spine disorders.  Therefore, the Board finds that additional VA medical examinations are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in her July 2013 substantive appeal, the Veteran stated that she received physical therapy for her neck and right shoulder between 2010 and 2012 at the Jacksonville VA.  Additionally, she indicated that she received treatment at the Orange Park Medical Center in July 2012 for right shoulder pain and stiffness.  The Veteran also noted that evidence of periodontal disease was not requested from Dr. Y. (initials used to protect privacy) for treatment of the disease and a broken tooth that was causing an infection in the gum.  Further, in a July 2017 statement, the Veteran requested that three dental offices, to include Dr. Y., Ortega River Dentist, and The Dentist Place, mail her dental records, to include x-rays as supporting evidence for her claim.  As it appears that these records have not been associated with the file, efforts should be made to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a dental, cervical spine, and right shoulder disorders, to include records from Orange Park Medical Center, Dr. Y., Ortega River Dentist, and The Dentist Place (identified in July 2013 substantive appeal and July 2017 statement).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the 1991 service treatment record noting neck pain, post-service medical records, the August 2010 VA examination report, and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current cervical spine disorder.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that any disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the 1989 service treatment record documenting right shoulder pain and bursitis, post-service medical records, the August 2010 VA examination report, and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right shoulder disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


